DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 01/29/2020.
Claims 1-21 are pending and are rejected.
Claims 1, 6, 10-11, 16, and 20 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, with respect to the 35. U.S.C 103, have been fully considered but are persuasive.  Applicants are arguing in substance the following:
Arguments to claims 1 and 11:
Kaliski does not teach or suggest 
- determining the one or more links includes receiving notifications from the client device or monitoring of traffic to identify actions indicative of interactions with the network application.   
- causing the embedded browser to access via the one or more links including opening of a web page of the network application, and the web page including content to perform the task.
Response to the arguments of claims 1 and 11:
- Kaliski, paragraph 0051 teaches that the user may press button to request that the keyword management server generates a suggested list of third parties. The keyword management server may display this list to the domain name controller. The domain name controller may also provide suggested third parties to the keyword management server that are not on the generated list.  User presses button corresponds to claimed limitation “notifications from the client device”.  Paragraph 0056 teaches that clicking on button may redirect the user from keyword management interface to a domain owner brand management interface, wherein paragraph 0057 teaches that the domain name controller may review the list of available third parties and select one or more of those third parties to enable the third party to propose brand driven keyword mapping for the domain.  That is, when the user clicks on the button, the keyword management server redirects the user to a third parties to provide keywords for the domain name (network application).
- Kaliski, paragraph 0090 teaches that client 410 makes an HTTP request to content provider server for the webpage associated with URL 900 provided by the keyword resolution server, thus providing client 410 with the webpage that the content provider has designated for the keyword "earthquake."  The client may then render and display the webpage specified by URL 900 in the main browser window for the user to see and interact with.  The process of rendering and displaying the webpage corresponds to the claimed limitation “opening of a web page of the network application”.  The content “"earthquake" corresponds to the claimed limitation “content to perform the task”.
 
The combination of Kaliski and Lee teach the above arguments.  The rejection in maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski (WO 2014168774 A1) in view of Lee (US 20150081361 A1).
As to claim 1, Kaliski teaches a method of determining one or more links of one or more network applications to access to perform a task, the method comprising:
(a)    receiving, by a server, a request from a client application on a client device, the request identifying a name of a task to be performed, the client application comprising an embedded browser for accessing one or more network applications (fig. 13, [00107] a user input a direct navigation URL, such as "example.com#keyword," into browser 1320 (embedded browser).  If the URL keyword (name of a task) is delimited by a character other than a hash symbol, then the keyword is transmitted to the content provider server 1330 (receiving, by a server) as part of the client's 1320 (client device) initial HTTP request; [0090] after receive the response for the request webpage, the client may then render and display the webpage (task to be performed); [0004] The navigation client (client application) can include a web browser);
Examiner note:  Paragraph 0004 teaches the navigation client, which includes a web browser, can be executing on a mobile device.  A browser 1320 corresponds to an embedded browser as discloses in the applicant’s specification page 10, line 9 “The browser is sometimes referred to as an embedded browser”.  The navigation client corresponds to the client application as it includes the browser as disclosed in applicant’s specification, page 2, lines 9-10 “The client application can include an embedded browser for accessing one or more network applications”.
(b)    determining, by the server, one or more links of the one or more network applications hosted on one or more third party servers that are to be used to perform a task identified by the name of the task (fig. 13, [0107] the content provider server 1330, for example, identifies the keyword of the URL "example.com#keyword," determine the appropriate URL mapping for the keyword, and redirect the client 1320, e.g., using an HTTP 301 Redirect instruction, to the appropriate URL (determining one or more links) for the keyword.  Alternatively, the content provider server could request resolution of the keyword from a separate server, such as a keyword resolution server; [00100] a first content provider designates another content provider's webpage for a given keyword. For example if a number of smaller weather-related websites rely on a larger service provider to supply real-time weather information, the content provider responsible for each smaller website may designate a webpage (one or more network applications) hosted by the larger service provider (one or more third party server) for the keyword "#storms"), the determination including receipt of notifications from the client device or monitoring of traffic to identify actions indicative of interactions with the network application (fig. 12, [0105] user may press button to request that the keyword management server (receipt of notifications from the client device) generate a suggested list of third parties. The keyword management server may display this list to the domain name controller. The domain name controller may also provide suggested third parties to the keyword management server that are not on the generated list); and
the access via the one or more links including opening of a web page of the network application, and the web page including content to perform the task (fig. 4, [0090] in response, content provider server 420 may provide an HTTP response that includes the HTML text for the webpage specified by URL 900, thus providing client 410 with the webpage that the content provider has designated for the keyword "earthquake." The client may then render and display the webpage (opening of a web page of the network application) specified by URL 900 in the main browser window for the user to see and interact with).
Kaliski teaches the embedded browser ([00107] browser 1320).  However, Kaliski does not explicitly teach
(c)    causing, by the server responsive to the request and to perform the task, the embedded browser of the client application on the client device to access the one or more links of the one or more network applications hosted on the one or more third party servers in response to receipt of the request,
Lee teaches
(c)    causing, responsive to the request and to perform the task, the embedded browser of the client application on the client device to access the one or more links of the one or more network applications hosted on the one or more third party servers in response to receipt of the request (fig. 3, [0044] a plurality of third party task servers including the third party task server 340; fig. 5, [0057] the PA server 502 analyzed the user input from the a PA application 500 in a user device (client application on the client device), identifies a domain of the third party task server of the plurality of the third party task server supporting the task corresponding to the one input pattern and the web service query mapped to the input pattern (links of the one or more network applications … in response to receipt of the request); [0061] the PA application 500 executes a music play library or a music play application in the user device, which is identified by the endpoint URL acquired from the response, which can access the third party task server 504 (access the one or more links).


As to claim 2, Kaliski and Lee teach the method of claim 1, Kaliski further teaches wherein (a) further comprises 
searching via the client application a workspace repository search index of the server for the task of a plurality of tasks identified by the workspace repository search index, the workspace repository search index maintaining an index of the plurality of tasks and for each of the plurality of tasks identification of one or more links of the one or more network applications to be used to perform the task ([00182] a user might type "gimbals shoes" into a search engine's query field. The search engine provides a results page that includes various links, such as a news article about Gimbals, a blog about shoes, and the link, which the Gimbals entity provided i.e., as a network locator to be associated with a command string, e.g., @gimbels!shoes (one or more links of the one or more network applications to be used to perform the task).  The search space is extended to incorporate databases from the navigation service, which is implemented in the server, as describes in paragraph 00126;  Fig. 17, [00131] each row 1731-1734 of the entity representations 1720 contains data representing or associated with a different entity (search index maintaining an index of the plurality of tasks); 

As to claim 3, Kaliski and Lee teach the method of claim 1, Kaliski further teaches wherein (a) further comprises
 receiving, by the client application, a selection of the task from a plurality of tasks selectable via the client application ([0145] The agent of the browser can receive the list and display or otherwise present all or some of the contents of the list to the user, such as in a menu, e.g., a drop-down menu. The user 1705 can select a full (or partially complete) entity name presented in the menu in a conventional manner).

As to claim 4, Kaliski and Lee teach the method of claim 3, Kaliski further teaches where 
the plurality of tasks are selectable via a user interface of the client application or from search results from a local search of the client device ([0145] at the agent of the browser, the user select one of the entity name presented in the menu (user interface) in a conventional manner, e.g., by clicking on it; [0182] The search engine of the browser provides links to a user by way of a results web page (search results), wherein the links may be links provisioned in embodiments by an entity). 

As to claim 5, Kaliski and Lee teach the method of claim 1, Kaliski further teaches the method further comprising 
one of searching or crawling, by the server, the one or more network applications hosted on one or more third party servers to determine one or more links of the one or more network applications which perform the task ([0146] The navigation service, which implemented at the server, can match (searching or crawling, by the server) the partial string "@thenew" to more than one entity name, e.g., "@thenewyorktimes" and "@thenewyorkyankees".  The user can select one of the entity names from the menu (one or more links of the one or more network applications)).

As to claim 8, Kaliski and Lee teach the method of claim 1, Lee further teaches wherein (c) further comprises 
transmitting, by the server to the client application, information on the one or more links making up the task identified by the name of the task (fig. 5, [0060] Upon receiving the second user input, the PA server 502 interprets the second user input as, for example, `music play` (name of the task) using the stored personal context information in step 522.  The PA server 502 sends a response to the user through the PA application 500. The response includes content object identifier (for example, the action and URL requested by the user) corresponding to the interpreted second user input).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kaliski disclosure, a transmitting name of task to the user device, as taught by Lee. One would be motivated to do so to provide additional service and actions that can be provided through the third party task server providing a task required by the user input, regardless of the user's request, thereby making it possible to overcome the inflexibility due to the limited service provision by the third party task server.

As to claim 9, Kaliski and Lee teach the method of claim 8, wherein Kaliski further teaches the client application causes the embedded browser to navigate to the one or more links to perform the task ([0182] the agent of the browser receives the list and displays the contents of the list to the user.  The user 1705 select an entity name presented in the menu in a conventional manner, clicking on a presented entity name to populate the entry field with the entity name as well as any associated name space identifier symbol (navigate to the one or more links)).

As to claim 10, Kaliski and Lee teach the method of claim 1, wherein Kaliski further teaches the one or more links comprises deep links to a specific portion of the content of the web page of the one or more network applications ([0089] keyword resolution server 430 determines which specific webpage, if any, on the content provider's website has been designated to be served for the requested keyword, and provide the target URL corresponding to that specific webpage back to the client).

As to claim 11, teaches a system for determining one or more links of one or more network applications to access to perform a task, the system comprising:
a server having one or more processors ([00107] provider server 1330), the server configured to:
receive a request from a client application executable on a client device, the client application comprising an embedded browser for accessing one or more network applications, the request identifying a name of a task to be performed (fig. 13, [00107] a user input a direct navigation URL, such as "example.com#keyword," into browser 1320 (embedded browser).  If the URL keyword (name of a task) is delimited by a character other than a hash symbol, then the keyword is transmitted to the content provider server 1330 (receiving, by a server) as part of the client's 1320 (client device) initial HTTP request; [0090] after receive the response for the request webpage, the client may then render and display the webpage (task to be performed); [0004] The navigation client (client application) can include a web browser);
Examiner note:  Paragraph 0004 teaches the navigation client, which includes a web browser, can be executing on a mobile device.  A browser 1320 corresponds to an embedded browser as disclosed in the applicant’s specification page 10, line 9 “The browser is sometimes referred to as an embedded browser”.  The navigation client corresponds to the client application as it includes the browser as disclosed in applicant’s specification, page 2, lines 9-10 “The client application can include an embedded browser for accessing one or more network applications”).
Examiner note:  Paragraph 0004 teaches the navigation client, which includes a web browser, can be executing on a mobile device.  A browser 1320 corresponds to an embedded browser as disclosed in the applicant’s specification page 10, line 9 “The browser is sometimes referred to as an embedded browser”.  The navigation client corresponds to the client application as it includes the browser as disclosed in applicant’s specification, page 2, lines 9-10 “The client application can include an embedded browser for accessing one or more network applications”.
determine one or more links of the one or more network applications hosted on one or more third party servers that are to be used to perform a task identified by the name of the task (fig. 13, [0107] the content provider server 1330, for example, identifies the keyword of the URL "example.com#keyword," determine the appropriate URL mapping for the keyword, and redirect the client 1320, e.g., using an HTTP 301 Redirect instruction, to the appropriate URL (determine one or more links) for the keyword.  Alternatively, the content provider server could request resolution of the keyword from a separate server, such as a keyword resolution server; [00100] a first content provider designates another content provider's webpage for a given keyword. For example if a number of smaller weather-related websites rely on a larger service provider to supply real-time weather information, the content provider responsible for each smaller website may designate a webpage (one or more network applications) hosted by the larger service provider (one or more third party server) for the keyword "#storms"),the determination including receipt of notifications from the client device or monitoring of traffic to identify actions indicative of interactions with the network application (fig. 12, [0105] a user 1210 inputs a direct navigation URL, such as "example.com#keyword" into browser 1220, causing the browser 1220 to make an HTTP GET request to the example.com server 1230 (receipt of notifications from the client device)); and
the access via the one or more links including opening of a web page of the network application, and the web page including content to perform the task (fig. 4, [0090] in response, content provider server 420 may provide an HTTP response that includes the HTML text for the webpage specified by URL 900, thus providing client 410 with the webpage that the content provider has designated for the keyword "earthquake." The client may then render and display the webpage (opening of a web page of the network application) specified by URL 900 in the main browser window for the user to see and interact with);
Kaliski does not explicitly teach
cause, responsive to the request and to perform the task, the embedded browser of the client application on the client device to access the one or more links of the one or more network applications hosted on the one or more third party servers.
Lee teaches 
cause, responsive to the request and to perform the task, the embedded browser of the client application on the client device to access the one or more links of the one or more network applications hosted on the one or more third party servers (fig. 3, [0044] a plurality of third party task servers including the third party task server 340; fig. 5, [0057] the PA server 502 analyzed the user input from the a PA application 500 in a user device, identifies a domain of the third party task server of the plurality of the third party task server supporting the task corresponding to the one input pattern and the web service query mapped to the input pattern (links of the one or more network applications hosted on the one or more third party servers); [0061] the PA application 500 executes a music play library or a music play application in the user device, which is identified by the endpoint URL acquired from the response, which can access the third party task server 504 (access the one or more links)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kaliski disclosure, a selection of the third party task servers to access by the user device, as taught by Lee. One would be motivated to do so to provide additional service and actions that can be provided through the third party task server providing a task required by the user input, regardless of the user's request, thereby making it possible to overcome the inflexibility due to the limited service provision by the third party task server.

As to claim 12, Kaliski and Lee teach the system of claim 11, wherein Kaliski further teaches 
the server is further configured to search, via the client application, a workspace repository search index of the server for the task of a plurality of tasks identified by the workspace repository search index, the workspace repository search index maintaining an index of the plurality of tasks and for each of the plurality of tasks identification of one or more links of the one or more network applications to be used to perform the task ([00182] a user might type "gimbals shoes" into a search engine's query field. The search engine provides a results page that includes various links, such as a news article about Gimbals, a blog about shoes, and the link, which the Gimbals entity provided i.e., as a network locator to be associated with a command string, e.g., @gimbels!shoes (one or more links of the one or more network applications to be used to perform the task).  The search space is extended to incorporate databases from the navigation service, which is implemented in the server, as describes in paragraph 00126;  Fig. 17, [00131] each row 1731-1734 of the entity representations 1720 contains data representing or associated with a different entity (search index maintaining an index of the plurality of tasks)

As to claim 13, Kaliski and Lee teach the system of claim 11, wherein Kaliski further teaches 
the client application is further configured to receive a selection of the task from a plurality of tasks selectable via the client application ([0145] The agent of the browser can receive the list and display or otherwise present all or some of the contents of the list to the user, such as in a menu, e.g., a drop-down menu. The user 1705 can select a full (or partially complete) entity name presented in the menu in a conventional manner)

As to claim 14, Kaliski and Lee teach the system of claim 13, where Kaliski further teaches 
the plurality of tasks are selectable via a user interface of the client application or from search results from a local search of the client device ([0145] at the agent of the browser, the user select one of the entity name presented in the menu (user interface) in a conventional manner, e.g., by clicking on it; [0182] The search engine of the browser provides links to a user by way of a results web page (search results), wherein the links may be links provisioned in embodiments by an entity).

As to claim 15, Kaliski and Lee teach the system of claim 11, wherein Kaliski further teaches 
the server is further configured to search or crawl the one or more network applications hosted on one or more third party servers to determine one or more links of the one or more network applications which form the task ([0146] The navigation service, which implemented at the server, can match (searching or crawling, by the server) the partial string "@thenew" to more than one entity name, e.g., "@thenewyorktimes" and "@thenewyorkyankees".  The user can select one of the entity names from the menu (one or more links of the one or more network applications)).

As to claim 18, Kaliski and Lee teach the system of claim 11, wherein Lee further teaches 
the server is further configured to transmit, to the client application, information on the one or more links making up the task identified by the name of the task (fig. 5, [0060] Upon receiving the second user input, the PA server 502 interprets the second user input as, for example, `music play` (name of the task) using the stored personal context information in step 522.  The PA server 502 sends a response to the user through the PA application 500. The response includes content object identifier (for example, the action and URL requested by the user) corresponding to the interpreted second user input).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kaliski disclosure, a transmitting name of task to the 

As to claim 19, Kaliski and Lee teach the system of claim 18, wherein Kaliski further teaches 
the client application is further configured to cause the embedded browser to navigate to the one or more links to perform the task ([0182] the agent of the browser receives the list and displays the contents of the list to the user.  The user 1705 select an entity name presented in the menu in a conventional manner, clicking on a presented entity name to populate the entry field with the entity name as well as any associated name space identifier symbol (navigate to the one or more links)).

As to claim 20, Kaliski and Lee teach the system of claim 1, wherein Kaliski further teaches 
the one or more links comprises deep links to a specific portion of the content of the web page of the one or more network applications ([0089] keyword resolution server 430 determines which specific webpage, if any, on the content provider's website has been designated to be served for the requested keyword, and provide the target URL corresponding to that specific webpage back to the client)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski (WO 2014168774 A1), in view of Lee (US 20150081361 A1), and further in view of Kunde (US 20170076241 A1).
As to claim 6, Kaliski and Lee teach the method of claim 1, Kaliski further teaches the method, further comprising 
determining, by an analytics service of the server from the monitored traffic, the plurality of tasks that are requested by a plurality of client devices ([00111] the resolution service provider (analytics service of the server) tracks how many times keywords, which requested from clients, have been used, who used the keywords, the type of keyword used, the websites visited, and various other information using, for example, cookies; Examiner note: Tracking the number of times the keywords have been used is inherently monitor the network traffic keywords);
Kaliski does not explicitly teach
the one or more links of the one or more network applications making up the plurality of tasks.
Kunde teaches
 the one or more links of the one or more network applications making up the plurality of tasks (fig. 1, fig. 2, [0032] the system includes transceiver 206 of the application server 110 (analytics service of the server),  multiple requestor-computing devices (plurality of client devices), and multiple crowdsourcing platform servers, ([0048] transceiver 206 of the application server 110 receives an input, from the requestor-computing device 102, pertaining to the selection of the crowd workforce based on one or more predefined parameters  such as an availability of a crowd worker, a count of tasks to be completed by the crowd worker, a time taken for completing the count of tasks, and a task execution time of the crowd worker (determine the plurality of tasks)).
Examiner note:  Paragraph 0032 describes one requestor-computing device for requesting to submit the one or more tasks.  However, since there are a plurality requestor-computing devices, the process of defining one or more predefined parameters from the requestor-computing devices to select the crowd worker from the plurality crowd workers are performed similarly.  The process of defining input to determine which crowd worker is higher priority, utilize historical record of the requestor, or define the availability of a crowd worker, is inherently monitored network traffic.


As to claim 16, Kaliski and Lee teach the system of claim 11, Kaliski does not explicitly teaches further comprising 
an analytics service of the server from the monitored traffic, the analytics service configured to determine the plurality of tasks that are requested by a plurality of client devices ([00111] the resolution service provider (analytics service of the server) tracks how many times keywords, which requested from clients, have been used, who used the keywords, the type of keyword used, the websites visited, and various other information using, for example, cookies; Examiner note: Tracking the number of times the keywords have been used is inherently monitor the network traffic keywords);
Kaliski does not explicitly teach
the one or more links of the one or more network applications making up the plurality of tasks.
Kunde teaches
the one or more links of the one or more network applications making up the plurality of tasks (fig. 1, fig. 2, [0032] the system includes transceiver 206 of the application server 110 (analytics service of the server),  multiple requestor-computing devices (plurality of client devices), and multiple crowdsourcing platform servers, ([0048] transceiver 206 of the application server 110 receives an input, from the requestor-computing device 102, pertaining to the selection of the crowd workforce based on one or more predefined parameters  such as an availability of a crowd worker, a count of tasks to be completed by the crowd worker, a time taken for completing the count of tasks, and a task execution time of the crowd worker (determine the plurality of tasks)).
Examiner note:  Paragraph 0032 describes one requestor-computing device for requesting to submit the one or more tasks.  However, since there are a plurality requestor-computing devices, the process of defining one or more predefined parameters from the requestor-computing devices to select the crowd worker from the plurality crowd workers are performed similarly.  The process of defining input to determine which crowd worker is higher priority, utilize historical record of the requestor, or define the availability of a crowd worker, is inherently monitored network traffic.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kaliski disclosure, the server determines the plurality of tasks based on network traffic response to request from a user device, as taught by Kunde. One would be motivated to do so for selecting a crowd workforce for processing one or more tasks based on tasks to be completed by the crowd worker, the availability of the crowd worker, or the priority of the crowd worker for optimize the request of the user device.

As to claim 21, Kaliski and Lee teach the method of claim 1, Kaliski further teaches the method further comprising 
instructing, by the server responsive to the request, the embedded browser to access at least one link of at least one network application to perform the requested task, the performance of the task accomplished using the at least one network application ([0004] The navigation client can include a web browser; [00106] HTML 5 (network application) allows for client-executable code, such as JavaScript®, to access or query a local database in order to retrieve data or content).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski (WO 2014168774 A1), in view of Lee (US 20150081361 A1), and further in view of Brumm (US 20030120532 A1).
As to claim 7, Kaliski and Lee teach the method of claim 1, Kalisky further teaches the method, further comprising 
causing, by the client application, the embedded browser to access the one or more links to perform a task ([00145] at the agent of the browser, the user 1705 can select a full (or partially complete) entity name presented in the menu in a conventional manner, e.g., by clicking on it (the client application, the embedded browser to access the one or more links). 
Kalisky does not explicitly teach
a subsequent task
Brumm teaches
a subsequent task ([0080] control returns to block 708 to perform a subsequent task of the process).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kaliski disclosure, the subsequent task, as taught by Brumm. One would be motivated to do so for accessing stored information associated with the process by actuating a graphical item of the display device with a pointing device while performing the tasks of the process.

As to claim 17, Kaliski and Lee teach the system of claim 11, wherein Kaliski further teaches 
the client application is further configured to cause the embedded browser to access the one or more links to perform a task ([00145] at the agent of the browser, the user 1705 can select a full (or partially complete) entity name presented in the menu in a conventional manner, e.g., by clicking on it (the client application, the embedded browser to access the one or more links).
Kolinsky does not explicitly teach
a subsequent task
Brumm teaches
a subsequent task ([0080] control returns to block 708 to perform a subsequent task of the process).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kaliski disclosure, the subsequent task, as taught by Brumm. One would be motivated to do so for accessing stored information associated with the process by actuating a graphical item of the display device with a pointing device while performing the tasks of the process.

Conclusion                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH NGUYEN/               Examiner, Art Unit 2454